internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-106609-00 cc psi date date legend coop inc state a state b b c d e dear this is response to your request dated date for a ruling that after completing the corporate merger described herein the surviving corporation will be an organization operating_on_a_cooperative_basis within the meaning of sec_1382 of the internal_revenue_code coop has been in operation since b without any major changes to its corporate structure coop’s board and membership have recently determined however that the coop needs to revise its governance structure to accommodate its membership growth this restructuring will consist of merging coop with and into inc an entity formed by coop for the sole purpose of becoming the surviving corporation in the merger the purpose of the merger is to change the statute under which the association is formed and reduce the size of the board_of directors coop currently has c members the purpose of the coop was and remains chiefly to purchase warehouse sell and distribute on behalf of its members d coop was incorporated as an agricultural_cooperative marketing association under the state a cooperative marketing act and has continually operated under that act since its formation the coop is governed by a board_of directors each member appoints one director and one alternate consequently coop has a board consisting of c directors the vast majority of coop’s members are e distribution cooperatives which provide retail service to customers coop’s principal business activities are at best only tangentially related to the state a cooperative marketing act which generally applies to the agricultural business accordingly coop wishes to re-form under an enabling statute that more closely fits its business activities because of its rapid growth to c members and consequently c directors coop has found it difficult to conduct effective board meetings the sheer size of the board makes it difficult to hold effective and meaningful discussions of relevant issues the geographic dispersion of the membership also makes it difficult to attract a sufficient number of members to form a quorum further as the board continues to grow with each new member coop fears that apathy will grip the board and directors will not educate themselves on the important issues facing coop for these reasons coop proposes to reduce the size of the board_of directors to accomplish this coop has determined that it would be best for it to re-form under the state b cooperative act and reduce the board to nine members coop’s directors and members unanimously approved the proposed transaction on date the state b cooperative act permits associations to operate on a cooperative basis and engage in a wide range of business activities including the power to purchase warehouse distribute and sell d it will also allow the members and directors to vote at meetings using telecommunications which will help with efficiencies to reduce the size of the board_of directors to a manageable level inc’s bylaws provide for a nine member board using an odd number to prevent gridlock six directors will be nominated by the coop’s state a members and three nominated by the coop’s members outside of state a this approximates the number of members located in these different geographic areas of coop members are state a members and will nominate of the board nominees are then elected by a vote of the entire membership the use of districts was determined to be necessary to ensure that the members outside of state a are given representation of their interests and viewpoints coop’s original membership was exclusively from state a and it is only in recent years that membership has grown outside of state a because of the continued high concentration of membership in state a using districts consisting of state a and non- state a members makes the most practical sense currently coop’s non-state a members rarely attend board or member meetings because they generally have less patronage equity invested and because they tend to located farther from coop’s principal offices coop anticipates the three directors nominated by the non-state a members will attend meetings thereby strengthening the non-state a members franchise and equalizing the distribution of actual voting strength based on the foregoing coop and inc request a ruling that the surviving corporation after completion of the reorganization will be operating_on_a_cooperative_basis within the meaning of sec_1381 of the code sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exceptions not here relevant sec_1_1381-1 of the income_tax regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons in 44_tc_305 acq 1966_ 1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor see also i packel the organization and operation of cooperatives 4th ed frost v corporation commission 278_tc_515 subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative's business remain in the hands of the members patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound pincite is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 ustc at big_number ca-5 in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the requirement of operation at cost is met if the cooperative's net_earnings or savings are distributed to the cooperative's patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound at p revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative and mutual principles the rights and interests of the members in the savings of a cooperative should be determined in proportion to their business with the cooperative with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1382 of the code and sec_1_1381-2 of the regulations provide in pertinent part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified_written_notice_of_allocation as meaning a written_notice_of_allocation which is not described at sec_1388 or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year sec_1_1385-1 of the regulations states that in determining the amount to be included in a patron’s gross_income with respect to a patronage_dividend received as property property shall be taken into account at its fair_market_value when received sec_1382 of the code provides in part that the payment for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association subordination of capital neither coop nor inc have any nonpatron investors nor do they plan to accept any nonpatron investors consequently after the reorganization inc like coop will be controlled by its member-patrons who will also be the sole beneficiaries of any financial benefits of its operation numerous provisions of inc’s articles of incorporation and bylaws ensure that it will meet the requirement of subordination of capital for example inc’s articles and bylaws both have provisions that mandate that it operate on a cooperative basis for the benefit of its members to ensure that control of inc remains in the hands of its member-patrons its bylaws also mandate that each of its members shall have one and only one vote on any matter subject_to voting of the members and unless otherwise provided the vote of the majority shall control the bylaws further provide that only three corporate actions require greater than majority vote i amendment to the articles of incorporation ii approval of a merger sale dissolution or liquidation and iii amendment of any bylaw which affects the nomination election compensation or other remuneration paid or the disclosure thereof directors each of these corporate actions has potentially far-reaching implications for the rights of the individual members and are therefore matters that should not be approved without broad consensus among the membership consequently it is not inappropriate that the bylaws require a vote of two-thirds of the entire membership to approve such significant changes in the operation of inc in addition to the mandate to operate on a cooperative basis the articles specifically provide that patrons shall be entitled to both any dividends that are paid and to any net_proceeds that are distributed after dissolution on the basis of the quantity or value of business done with or for the patron democratic control as noted the principle of democratic control envisions an organization organized according to a model of widely-based participatory democracy in which all members are able to exercise a franchise of equal strength etter grain supra inc’s bylaws provide that each member shall be entitled to one and only one vote on all matters subject_to a member vote as noted only serious corporate issues require a super-majority the utilization of districts to nominate directors as part of the process of reducing the size of the board_of directors as described earlier will not violate the democratic control principle because i nomination approximates the membership in each district and ii once nominated nominees are elected by majority vote of the entire membership this will ensure that the newest members will have significant and proportional representation and no person will serve as a director without the support of the majority of members operation at cost inc’s governing documents ensure that the net_earnings or savings are distributed to the patrons in proportion to the quantity or value of business conducted with them thereby ensuring that it is operated at cost based solely on the documents submitted and the forgoing discussion of the facts and law we conclude that the surviving corporation after completion of the reorganization will be operating_on_a_cooperative_basis within the meaning of sec_1381 of the code no opinion is expressed or implied on any other provision of law particularly on whether the reorganization qualifies under subchapter_c of the code this letter is addressed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s walter woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
